Case 2:18-cv-11691-SFC-SDD ECF No. 36, PageID.1171 Filed 01/21/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
RICARDO W. EDMONDS,

       Petitioner,                                    Civil No. 2:18-CV-11691
                                                      HONORABLE SEAN F. COX
v.                                                    UNITED STATES DISTRICT JUDGE

RANDEE REWERTS,

      Respondent,
___________________________/


                       OPINION AND ORDER DENYING THE
                  MOTION FOR BOND PENDING APPEAL (ECF No. 34)

       This Court granted petitioner a writ of habeas corpus on his claim that the judge had

violated his Sixth Amendment rights by using factors that had not been submitted to the jury to

score his sentencing guidelines. This Court ordered the state trial court to conduct a re-sentencing.

       Respondent filed a notice of appeal. (ECF No. 23). Respondent also filed a motion for a

stay pending appeal. (ECF No. 25). Respondent does not object to this Court granting habeas

relief but argues that the appropriate remedy would not be a full re-sentencing, as this Court

ordered, but instead should have been a remand for the state court judge to first determine whether

or not he would have imposed a materially different sentence if the sentencing guidelines were

merely advisory at the time of the petitioner’s original sentencing. The Court granted the motion

for a stay. (ECF No. 29).

       Petitioner filed a motion for release on bond pending the appeal. For the reasons that

follow, the motion is DENIED.

       In order to receive bond pending a decision on the merits of a habeas corpus petition, a

petitioner must show a substantial claim of law based on the facts and exceptional circumstances



                                                 1
Case 2:18-cv-11691-SFC-SDD ECF No. 36, PageID.1172 Filed 01/21/21 Page 2 of 4




justifying special treatment in the interest of justice. Lee v. Jabe, 989 F.2d 869, 871 (6th Cir.

1993)(quoting Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)); See also Nash v. Eberlin, 437 F.

3d 519, 526, n. 10 (6th Cir. 2006). There will be few occasions where a habeas petitioner meets

this standard. Dotson, 900 F. 2d at 79.

       Petitioner seeks release on bond, claiming that his health is in danger because of the current

historic Coronavirus pandemic and the risks that the virus poses to inmates.

       The Court is sympathetic to petitioner’s concerns. Nonetheless, petitioner is not entitled

to emergency release on bond.

       There is no allegation that petitioner has been exposed to the Coronavirus, nor has he shown

that the State of Michigan is unable or unwilling of protecting him and other inmates through

precautionary measures. Titus v. Nagy, No. 2:18-CV-11315, 2020 WL 1930059, at * 3 (E.D. Mich.

Apr. 21, 2020), reconsideration denied, No. 2:18-CV-11315, 2020 WL 2733882 (E.D. Mich. May

26, 2020).    The Director of the Michigan Department of Corrections (MDOC) issued a

memorandum, listing in detail the numerous steps undertaken by the MDOC to protect staff and

prisoners from the spread of COVID-19. The Director’s memorandum outlines various

precautionary measures that staff should take to prevent the spread of COVID-19. These

precautionary measures include: developing isolation areas for the placement and treatment of

prisoners who (i) have tested positive for COVID-19, (ii) are under investigation for having

COVID-19, or (iii) have had close contact with known-positive COVID-19 individuals; the

wearing of protective gear; the screening of individuals entering correctional facilities; and social

distancing. Id. Governor Gretchen Whitmer also promulgated certain protocols to mitigate the

spread of COVID-19 among state prisoners and employees who work in state prisons. Executive

Order 2020-119 requires MDOC to continue the risk-reduction protocols already in place and



                                                 2
Case 2:18-cv-11691-SFC-SDD ECF No. 36, PageID.1173 Filed 01/21/21 Page 3 of 4




implemented in its facilities. These protocols include: screening persons entering and departing

facilities; restricting visitors; limiting off-site appointments; developing and implement protocols

for inmates with COVID-19 symptoms; providing personal protective equipment for staff;

stringently cleaning areas and surfaces; ensuring access to personal hygiene products; practicing

social distancing; and minimizing crowding. Id.

          The extensive precautionary measures undertaken by the MDOC to limit inmates’ exposure

to Covid-19 at the direction of the Governor and the Director of the MDOC rebut petitioner’s

argument that exceptional circumstances exist to justify his release on bond.

          Furthermore, petitioner’s case is distinguishable from cases in which habeas petitioners

were released on bond. Unlike the petitioner who was released on bond in Puertas v. Overton, 272

F. Supp.2d 621 (E.D. Mich. 2003), petitioner failed to show that he is in dire health, suffers from

severe coronary disease, or required to follow a life-preserving regimen for an aggressive form of

cancer.

          Petitioner’s case also is distinguishable from Clark v. Hoffner, No. 2:16-cv-11959, 2020

WL 1703870 (E.D. Mich. Apr. 8, 2020), a case in which a habeas petitioner was released on bond

due to the threat of COVID-19 at the Lakeland Correctional Facility. In that case, Judge Victoria

A. Roberts had already granted habeas relief on petitioner’s claim and concluded that there was

evidence of actual innocence. Additionally, that petitioner had followed all conditions of bond

when he was previously released, and after the Sixth Circuit ordered the District Court to reverse

its order granting release on bond, the Wayne County’s Conviction Integrity Unit investigated the

case and was prepared to recommend that the petitioner be completely exonerated or given a new

trial.




                                                  3
Case 2:18-cv-11691-SFC-SDD ECF No. 36, PageID.1174 Filed 01/21/21 Page 4 of 4




       Unlike the Clark case, petitioner’s case remains pending on appeal before the Sixth Circuit.

Assuming that the Sixth Circuit affirms this Court’s decision, the case would be sent back to the

state trial court for re-sentencing, but petitioner would more than likely still receive a prison

sentence on re-sentencing, in contrast to the petitioner in Clark, who was ultimately exonerated of

the crime he had been convicted of.

       Based on the foregoing, the Motion for Bond Pending Appeal is (ECF No. 34) is DENIED.



Dated: January 21, 2021                              s/Sean F. Cox
                                                     Sean F. Cox
                                                     U. S. District Judge




                                                4
